 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Elevator Constructors, LocalNo. 6, AFL-CIO (Westinghouse Electric Corpora-tion,Elevator Division)and Richard A. Jameson.Case 6-CB-2455June 27, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 8, 1972, Administrative Law JudgeNancy Sherman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order except as modifiedherein.As more fully detailed in her Decision, the Admin-istrative Law Judge found that the Respondent violat-ed Section 8(b)(2) and (1)(A),inter alia,by its failureon and after July 8, 1972, to advise Richard Jamesonof the exclusive referral provisions contained in itscollective-bargaining agreement withWestinghouse,in derogation of its duty of fair representation. How-ever, for the reasons set forth below, we find it unnec-essary to reach or pass upon that issue.The record establishes that the referral list whichtheRespondent provided Westinghouse containedonly the names of its unemployed members. The rec-ord shows that these members had not specificallyasked that their names be placed on the referral listand, further, that they were not even aware of theprovisions for such a list at that time.Although Jameson testified that he called the Re-spondent a week after the strike ended, Respondent'sbusinessmanager, John Russell, testified that hespoke to Jameson on July 10, the day the strikersreturned to work. Russell admitted that Jamesonwanted to know whether there was any work, thatthere was no doubt in his mind that Jameson wantedto work, and that he told Jameson that there weremembers out of work. Russell also admitted that itwas union policy that nonmembers did not workwhile members were unemployed, that there was nodoubt in his mind that Jameson understood that poli-cy, and that that was what he was telling Jamesonwhen he said there were members out of work. Thus,in the context here, and in so many words, Russellconfessed that the Respondent's failure to placeJameson's name on the referral list on July 10, 1972,was solely because Jameson was not a member. Hav-ing assumed the benefits of an exclusive hiring agree-ment, the Respondent is in no position here to insistthat applicants who are justifiably unaware of its exis-tence specifically request placement on a referral list.As the Respondent's brief points out, "a Union can beheld to have discriminated against a person who is notemployed by an employer because of their refusal toplace his name on an exclusive hiring hall list becauseof his nonmembership." That is precisely what oc-curred.Accordingly, we find that, by its failure to placeJameson's name on the July 10, 1972, referral list, theRespondent violated Section 8(b)(2) and (1)(A) of theAct without regard to any duty of fair representation.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Inter-national Union of Elevator Constructors, Local No.6,AFL-CIO, Pittsburgh, Pennsylvania, its officers,agents, and representatives, shall take the action setforth in the Administrative Law Judge's recommend-ed Order as modified.1.From paragraph I (a) delete the letter "(a)" un-der clause 2 and delete clauses (2)(b) and (c).2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportinityto present their evidence, it has been decided that weviolated the law and we have been ordered to post thisnotice.We intend to carry out the Order of the Boardand abide by the following:204 NLRB No. 100 ELEVATOR CONSTRUCTORS, LOCAL NO. 6579The National Labor Relations Act gives employ-ees the right, among others:To get and keep their jobs, including place-ment on and referral from a list from whichemployers must hire men, without regard towhether or not they are union members, exceptto the extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment asauthorized in Section 8(a)(3).WE WILL NOT infringe on these rights.WE WILL NOT cause or attempt to cause West-inghouse Electric Corporation, Elevator Divi-sion, or any other employer, within our territorialjurisdiction, to discriminate against Richard A.Jameson, or any other employee, in violation ofSection 8(a)(3) of the National Labor RelationsAct.WE WILL NOT restrain or coerce Richard A.Jameson, or any other employee, in the exerciseof the rights guaranteed in Section 7 of the Act.WE WILL notify Richard A. Jameson and West-inghouse, in writing, that we have no objection toJameson's continued employment by Westing-house.WE WILL make Richard A. Jameson whole forany loss of pay he may suffer by reason of ouraction in causing or attempting to cause Westing-house to discriminate against him.INTERNATIONALUNION OFELEVATORCONSTRUCTORS,LOCAL NO. 6, AFL-CIO(LaborOrganization)DatedByceeding, heard at Pittsburgh, Pennsylvania, on December18, 1972, pursuant to a charge filed on August 11, 1972, acomplaint issued on October 31, 1972, and an amendedcomplaint issued on December 4, 1972, presents the ques-tion of whether Respondent violated Section 8(b)(2) and(1)(A) of the National Labor Relations Act, as amended(hereinafter called the Act), by causing or attempting tocauseWestinghouse Electric Corporation, Elevator Divi-sion (hereinafter calledWestinghouse), to discriminateagainst theCharging Party (Richard A. Jameson), in viola-tion of Section 8(a)(3) of the Act.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bythe General Counsel and Respondent, I make the following:FINDINGS OF FACTIJURISDICTIONWestinghouse is a Pennsylvania corporation with its prin-cipal office located in Pittsburgh, Pennsylvania.It is en-gaged in the manufacture, sale and distribution of electricalappliances and products in various states. Solely involved inthe instant proceeding is Westinghouse's Elevator Division.Within the 12-month periods immediately preceding theissuanceof the complaint and amended complaint, West-inghouse purchased and received goods and materials va-lued in excessof $50,000 directly from points outsidePennsylvania for use at its facilities within Pennsylvania. Ifind that, as Respondent admits, Westinghouse is engagedin commercewithin the meaning of the Act, and that exer-cise of the Board's jurisdiction herein will effectuate thepolicies of the Act.Respondent International Union of Elevator Construc-tors, Local No. 6, AFL-CIO, hereinafter called the Union,is a labor organization within the meaning of the Act.IITHEALLEGED UNFAIR LABOR PRACTICESA. Background: the Union's Membership and Employment(Representative)(Title)PoliciesThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: This pro-At all times relevant herein, the Union has been recog-nized by Westinghouse as the representative of all elevatorconstructor mechanics and helpers engaged in the installa-tion, repair,maintenance, and servicing of elevators andrelated devices in the Pittsburgh area. The Union follows arestricted admission policy. No employee is admitted intomembership until he has completed a year's employment inthe industry, and not all employees will be admitted tomembership even after they have completed this year.]UnionBusinessRepresentative John Russell admitted thatit has been union policy in the past that a nonmember doesnot go to work until all the members are put to work. Whilethe Union's rules do not forbid members to work with non-]At notimeherein was the Union willing to admit Jameson to member-ship, although during much of this period, at least, Jameson wanted tobecome a member. Accordingly, although the contracts herein contain aunion-shop clause effective in non-Right-to-Work states like Pennsylvania,the Union concedes that this clause had no effect on Jameson's rights 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers, Union Secretary-Treasurer Regis Lauer testifiedthat prior to the bargaining agreement executed in July1972, ". . . we did have cases of a man working with a nonunion man,and he was censured.- 2 Althoughthe bargain-ing agreement in effect between January 1967 and March1972 contained no restrictions on Westinghouse's right toselect employees,Westinghouse Regional Field ManagerEdward Miklavcic credibly testified that Russell had takenthe position that neither members nor nonmembers couldgo to work for any company without going through theunion hall. Miklavcic further credibly testified that on vari-ous occasions after June 1972, when Westinghouse had di-rectly asked a particular individual to come to work for it,". . . generally he was forced to go elsewhere, he didn'treport, he kind of more or less was shoved out of town, ormade to go away, so he couldn't come to work." 3B. Richard Jameson's Preinduction Employment HistoryRichard A. Jameson was first employed by Westinghouseon June 9, 1969. He obtained his job with Westinghousethrough an uncle (a union member who worked for West-inghouse) and the Union, which contacted him to go towork. Upon hearing from the Union about this job, Jame-son went down to the union hall, paid the Union $13.50, andreceived a "permit" to go to work. Thereafter, until beingdrafted into military service on July 20, 1970, he workedsteadily forWestinghouse and paid the Union $13.50 amonth,a sum which Jameson(who has never been admittedto union membership) characterized at the hearing as"dues," but which Respondent's counsel described as "ser-vice fees." 4 Upon receiving his induction notice, JamesontoldUnionBusinessAgent Russell about it and askedwhether he had "to pay any dues or anything like thatthere." Russell replied that he did not.Before his induction, Jameson completed the 6-month"probationary" period during whichWestinghouse wascontractually permitted to terminate him with or withoutcause and without affording him a remedy under the griev-ance procedure. Under the bargaining agreement, comple-tion of this probationary period entitled Jameson to a payraise and other benefits, all of which he duly received.C. Events During Jameson 's Military ServiceIn 1970, Westinghouse had 200 to 220 employees in thecontract unit.From November 1970 through January 1971,2Union member Francis Vith testifiedthathe had heard that under theprioragreement,members had been censuredfor workingwith nonmembersJOn cross-examination,Miklavcic admitted thatprior to July 1972, West-inghouse had hired at least three employeesdirectly ratherthan through anyunion hall. Such testimony did not impeach the testimony quotedin the text,for during1970 and 1971Westinghousehad 100 to200 employees in thecontract unit4 Neither of the bargaining agreements herein contains a provision requir-ing such payments from nonmembers in non-Right-to-Work statesRespondent's counsel stated that thesepaymentsare not a condition ofemployment and thatnobodyhas ever been discharged for not paying themThe recordfails to show the monthly dues for membersin 1970 In 1972,monthly dues for helpers were$20, and "service fees"were $17while Jameson was still in military service, Westinghouselaid off 95 to 100 unit employees, both members and non-members. Westinghouse did not rehire any of these employ-ees whileJameson was still in service.5 In order to assistmembers in obtaining work elsewhere, the Union invitedlaid-off members to request that their names be entered ona list of unemployed members who wanted jobs. When theUnion learned of vacancies (in or out of the trade), it re-ferred the members on this list thereto on a rotational basis.D. Jameson'sEfforts To Obtain Work FollowinghisHonorableDischarge from Military ServiceJameson washonorably discharged from militaryserviceon March 19, 1972, 4 days before the 1967-72 agreementwas due to expire byits terms.On March 21,Jamesonadvised Union Secretary-Treasurer Lauer that he was justback from military service, asked "what about my unioncard" and whether he "had to pay any dues or anything likethat there," and also asked "how the working conditionswere." 6 Lauer replied that the men were going on strikesoon, that there was no work at all, that Jameson should"wait," and that a lot of "card men"-i.e., union men-wereout of work. The strike began 8 dayslater,on March 29.E.Hiring under the New Bargaining AgreementOn Saturday, July 8, 1972, the Union and a number ofemployers in the industry, including Westinghouse, execu-ted a new bargaining agreement effective from March 24,1972 (5 days after Jameson's discharge from the militaryservice), to July 8, 1977. The new agreement provided,interalia,that "when hiring an experienced mechanic or helper,the Employer shall use the Union as the first source ofapplicants for employment." Further, the new agreementstated, "The Union shall refer to the Employer only work-men whose names appear on the open employment list." Inaddition, the agreement required the Union to maintain "anopen list for the employment of workmen qualified to per-form the duties required," to be "established, maintainedand kept current on a non-discriminatory basis and ... notbased on or in any way affected by Union membership,Union by-laws, regulations or constitutional provisions orany other aspect or obligation of Union membership, poli-cies or requirements." Also, "If an Employer requests byname from the open employment list a particular workmanpreviously employed by the Employer, who permanentlylives in the area, that workman shall be referred by the5When enlarging its workforce,Westinghouse was under no contract obli-gation to prefer employees whom it had previously laid off,but it generallydid so as a matter ofpolicyTherecord fails to show whether, subsequentto these layoffs but while Jameson was still in service,it added to itspayrollanj employees who had never worked for it beforeAs previously noted,Jameson had completed the 1 year of experience inthe industry, required as a condition of admission into the Union, about amonth before enteringmilitary serviceWhile hewas in military service,several employees with comparable experience in the industry had beenadmitted into membership ELEVATOR CONSTRUCTORS,LOCAL NO. 6Union to the Employer unless the workman is unwilling toaccept employment with the Employer." I Moreover, "AllEmployment Practice provisions are to be posted in theUnion Hall and in the Employer'sPersonnelOffice." Noprovisions similar to those described in this paragraph wereincluded in the prior agreement. Union Secretary-TreasurerLauer testified that under the new agreement he did notbelieve a member could be censured or punished for work-ing with a nonmember. However, there is no evidence thatthe membership was ever so advised (seeinfrafns. 13, 22).On Monday, July 10, the employees who had been active-ly working for Westinghouse and other employers immedi-ately before the beginning of the strike returned to work forsuch employers, without the use of a referral list. About 95Westinghouse employees, half of them helpers, returned towork at this time. On July 13 or 14, Westinghouse's regionalfield manager, Edward Miklavcic, came to the union hall inan effort to obtain the employee list from which Westing-house was contractually required to select new employees.Business Agent Russell gave him a copy of the list of unem-ployed unionmembers whichtheUnion had begun tomaintain in 1970.8As previously noted,the list consistedonly of union members,and the name of Jameson (a non-member)did not appear thereon.Miklavcic took the list back to Westinghouse's superin-tendents(inferentially,includingFieldSuperintendentC. B. Ross),who selected six employees(three helpers-includingMcCartan-and three mechanics)to be hiredfrom the list. Westinghouse did not hire any more employ-ees from this list until August 8, when it hired John Bittneras a helper. Although not contractually required to preferformer Westinghouse employees in hiring from the referrallist,Westinghouse normally does so as a matter ofpolicy.Of the seven employees whom Westinghouse hired from thereferral list, six had previously worked for it and one (helperMcCartan) had not.'Union Business Agent Russell testified that up to the dateof the hearing(more than 5 months after the contract wassigned), the referral lists had consisted entirely of unionmembers,and that no nonmember had ever asked theUnion to put his name on the list. With the exception setforthinfrafootnote 11, I credit this testimony. Russell fur-ther testifiedthat if anynonmembersdid appearon the listand an employer requested men without specifying whomhe wanted, the Union would refer union members beforereferring nonmembers,"itwould be the more experiencedand more qualified, due to length of service." As previously7The provisionquoted in the text is article XXII, paragraph l(d)(l). Para-graph l(d)(2) of that article is the same,except that it substitutes the language"who has not previously been employed by that Employer" for "previouslyemsployed by that Employer."Because Miklavcic was unfamiliar with the names of the individuals whohad previously worked for Westinghouse,Russell marked such names on thecopy ofthe list given to him. SeesupraIn. 5, In. 7,and attached text.None of these employees except Bittner had been included in the West-inghouselayoff of November 1970-January 1971; butall of them had beenlaid off from the industry while Jameson was in military service.In hiringfrom the referral list, Westinghouse was under no contract obligation to takepriorlayoff dates into account; nor is there any evidence that it did so as amatter of policy581noted, the record shows that some nonmembers have moreexperience than some members.F. Jameson's Poststrike Efforts To Obtaina Union Membership Card and a JobAbout July 15, 1972, Jameson telephoned Lauer that hehad just heard the strike was over 10 and would like to knowhow the working conditions were. Lauer replied that workwas slow, and there were still a lot of "card men"-i.e.,members-out of work. Lauer said nothing about unem-ployed nonmembers. Thereupon, according to Jameson'scredited testimony:I said well, . . . is there any chance of putting me ona list to go to work, and Mr. Lauer then told me thatthere is no list, and I said about the list to go to work,and he said, I can't put you on the list, because you area probationary helper, and not a card helper . . . Iasked Mr. Lauer about my time that I had before Iwent into the military service, and he just answered mewith, well. I tOn a subsequent date not fixed by the record,Jamesoncalled Lauer again. Jameson asked how working conditionswere, and if there were any work at all. Lauer replied no,there was still no work, and there were still men loafing.Thereupon, on August 2, Jameson telephoned Westing-house Field Superintendent C. B. Ross, who had beenJameson's supervisor before his induction. Jameson toldRoss that he had just returned from the military service andasked how work was. Ross replied ". . . fine, . . . we havegot work." Jameson said ". . . I have been calling the union,and they keep telling me there is no work, and I dust thoughtthat I would call down here and check with you, if youremembered me or not." Ross said, "... yes, we have gotwork, give me a few days and I will let you know."Thereafter, Ross told Robert Mierzwa, Westinghouse'sdistrict field superintendent, about Jameson's applicationfor work, and asked for Mierzwa's "attitude." Mierzwa toldRoss to hire Jameson. On Friday, August 4, Ross left amessage atJameson's house telling him to report for workon Monday morning, August 7.That Monday morning, before reporting to work, Jame-son advised Lauer by telephone that Westinghouse hadcalled him to go to work, and he was going back to work.According to Jameson's uncontradicted and credited testi-mony, Lauer told him that he "could not work, because [he]did not have a card, and [he] was a probationary helper,"and told Jameson to tell Westinghouse to call Lauer if itneeded men. Jameson replied that he would pass the infor-mation on. Lauer also told Russell about Jameson's report.10 Jameson explained at the hearing that after learning that the strike wasover, he "waited a week, to let everything calm down, and let everybody getback to work, as best they could "11On the basis of the witnesses' demeanor, I do not credit Lauer's testimo-ny that at no time did Jameson ask to be put on any list. See alsoinfra,partII,I, I,c 582DECISIONSOF NATIONALLABOR RELATIONS BOARDG. Union Members' Refusal To Work with Jameson afterhis Employment by Westinghouse1.The Allegheny Community College incidentThereafter, Jameson reported to the Company's shop anddescribed his conversation with Lauer to SuperintendentRoss, who said, ". . . well, I will work that out some otherway." Ross told Jameson that he would be going to Alleghe-ny Community College, and introduced him to employeeChuck Blooming, a union member. Jameson told Bloomingthat the Union would not give Jameson "a card, or a permitto work," explaining that he was telling this to Bloomingbecause Jameson "didn't want to get him into trouble withthe union or anything like that there." Blooming replied thathe would have to call the union hall and "see about it."Blooming then left the room, inferentially to call the unionhall.When he returned, he told Jameson that he "could notwork with [Jameson], that [Jameson] didn't have a card ora permit . . . sorry about that." Jameson reported this con-versation to Ross, who instructed him to drive a car toWheeling,West Virginia, for Westinghouse. Jameson re-turned to Pittsburgh that same day, August 7. On August 8,Westinghouse assigned him to a warehouse job which wasapparently not covered by the Union's bargaining agree-ment; nor was it covered by any other agreement.t22.TheMarriott incidentA few days later, about August 10, Westinghouse DistrictField Superintendent Mierzwa told mechanic Vith, a unionmember, to take Jameson out to the Marriott Inn jobsite inPittsburgh.Mierzwa added that Jameson was not a "cardcarrying union member." Vith replied that he was not goingto work with a nonmember. Mierzwa then told him to go outto the job, that there was an extra helper there. Vith did so.13Mierzwa also told Jameson to report to the Marriott Inn jobsite, to which Jameson went by himself. Either before orimmediately after reaching the Jobsite, Jameson telephonedRussell and gave his own name as the caller, whereuponRussell said, "I have nothing to say to you," and hung up.14After reaching the jobsite and having this exchange withRussell, Jameson contacted Union Secretary-TreasurerLauer and told him that Westinghouse had sent him to theMarriott Job. Lauer replied that Jameson "could not work,that [he] did not have a card or permit."Jameson thenadvised Foreman Gene Bonah, whom he had met beforegoing into military service, that the Union would not giveJameson a card or a permit to work, and that he was tellingBonah this rather than just going ahead and starting to work12However,he was paid the helper's rate of$6 10 an hour called for bythe union agreement.IJAlthough Lauer testified that under the new agreement he did not be-lieve a member could be censured or punished for working with a nonmem-ber within the Union's jurisdiction,Vith crediblytestified that the Union hadnot told him this Further,Vith was aware of occasions prior to the newagreement when(as Lauer conceded)members were censured for workingwith nonmembers.14Thisfinding is based on Jameson's credited testimony On the basis ofthe witnesses'demeanor and Russell's conceded reluctance to talk to Jame-son during this period,I discredit Russell's denial that this incident occurred.because Jameson "didn't want to get him on any trouble onthe job." Bonah replied that he would have to call the unionhall.When Bonah left the area (inferentially, to make thecall), the other men on the job quit working. Only one ofthese menhad ever met Jameson before.Bonahdid not testify. Lauer testified that Bonah askedhim what he should do, and that Lauer replied, "I can't tellyou to work with this man, or not to work with this man .. .this is entirely up to you, ... but do not leave that Job, youstay on that job."When Bonah returned to the area, he asked Jameson toleave for a while until Bonah had had a discussion with themen working for him. Jameson duly absented himself for 45minutes toan hour. Union witness Vith, the only witnesswho was present during the events which occurred duringJameson's absence, testified that Bonah said, ". . . whatev-er you men want to do, it isup to you"; further, that accord-ing toBonah, Lauer had "told him something about don'tleave the job"; and, without further particularity, that, "Themen made up their minds themselves that they wanted toleave the job." 15 When Jameson returned, Bonah told himthat "they had to pick up their tools, they wereleaving,"whereupon the men did so.Foreman Bonah, two mechanics (including Vith), andthree helpers then went down to the union hall (5 minutesfrom the jobsite), and advised Lauer and Russell that theyhad left the job. When Russell asked why, they stated that"they left because the man Jameson [came] on to the job,when there were card men sitting on the bench."16Russellreplied, "... you cannot stop the man from working."Russell served coffee to those present and, while they weredrinking it, said, "I want you men to go back to work." 11After having stayed at the union hall about a half hour, themen returned to the jobsite, about 40 minutes afterleavingit.In the meanwhile, Jameson telephoned Mierzwa and toldhim what had happened, that the other workers had left thejob. Mierzwa replied, ". . . well, I did the best that I could,it is up to you . . . if you get things straightened out, contactme, and your job is just as good." Jameson then left thejobsite and went to the Veterans' Administration. A VArepresentative later advised Jameson that "he had a meetingwith the union lawyers and the Westinghouse lawyers, andthat there was an agreement made that [Jameson] could goto work."A few days after the Marriott incident, during a conversa-tion about another matter, Mierzwa asked Lauer "what wasgoing on, at the Marriott relevant to the fact that the guyswouldn't work with Rich Jameson." Lauer replied thatMierzwa "didn't get employees that way." Mierzwa statedthat Jameson was a veteran whom he had to reinstate. Lauerreplied, ". . . that is your problem," that Mierzwa wouldhave to talk to Russell "on anything after that," and thatLauer "had a list of men, if [Mierzwa] needed men." 11About this same time, Russell commented to Miklavcic on15To the extent indicatedinfrapart II, 1,2, I discredit Vith's essentiallyconclusionaltestimony about the men's motives16Thisfinding isbased on Russell's testimony, which I credit to this extent.17My finding as to the exact words used is based on Vith's testimony18These findings are based on Mierzwa's credible testimony. Lauer wasnot askedabout this conversation ELEVATOR CONSTRUCTORS, LOCAL NO. 6583the telephone, in connection with the Marriott incident, thatWestinghouse was "having problems" and that Westing-house "would have no problems, if [Westinghouse had]treated Jameson with the same accord as the union treatedhim, and that was, that we told him that there was no workavailable."Miklavcic replied that Westinghouse could notdo that.19In mid-August, while in Mierzwa's office, Jameson spot-ted the union referral list on Mierzwa's desk and asked himabout it. Mierzwa explained that under the new agreement,Westinghouse and other shops hired helpers from this list,and said, ". . . if your name gets on it, we will see what wecan do." This was the first time Jameson learned of theexistenceof a referral list in connection with the new bar-gaining agreement.3.The Allegheny Center Mall incidentOn September 5, 1972, VA representatives advised Mierz-wa that the Union's attorney, Joseph M. Maurizi, had "ac-cepted" Jameson back to work on the Union's behalf 20Thereupon Westinghouse called Jameson to its office onSeptember 6, where Mierzwa described his conversationwith the VA and sent Jameson to work at Allegheny CenterMall.When Jameson reached the Jobsite, he told the main-tenance man there, union member Moliteras,21 that Jame-son was having trouble getting a card or a permit to work,but that a VA representative had advised him of an agree-ment between the Union and Westinghouse that he was towork "without the union interfering." Moliteras said, ".. .let's call the hall and check on it."Jameson then telephoned Lauer, advised him that Jame-son was at Allegheny Center Mall, and asked about "theagreement that was made through Westinghouse and you."Lauer replied that he had "no recollection, or no idea aboutno agreement." Jameson explained that he was workingwith Moliteras, and Lauer told Jameson to put him on thephone. Lauer said nothing to Jameson about whether or nothe could work. Jameson gave the phone to Moliteras, whotalked with Lauer for a few minutes. After hanging up,19My finding as to Russell's statement is based on Miklavcic's creditedtestimony Russell testified that this was a face-to-face conversation in lateAugust or early September,and that Russell told Miklavcic that he did notwant to discuss the Jameson matter, that Westinghouse had hired him, "andany attempt to construe that we told our people to leave the job, when infact-and the facts substantiated we sent our people back to the job, but anyother conversation would have to go through proper channels " On the basisof the witness'demeanor,Idiscredit Russell's account of his conversationwithMiklavcic.20Mierzwa's testimonial evidence indicates that Jameson was not paid atall from the time of the Marriott incident through September 5 Jameson'stestimonial evidence is to the same effect, except that he testified that duringthis period he worked in the shop "maybe one or two days," and was paidfor only one-half day on the day of the Marriott incident The Union's briefasserts(p 5, fn.), "Jameson, according to the Company payroll records,worked continuously from August 7, 1972, to the date of hearing, December18, 1972, with the exception of three (3) days on which he received notime-August 16, 1972, August 23, 1972, and August 30, 1972 The timerecords were submitted by Robert Mierzwa at the hearing General Counselhas agreed to these facts." The payroll records in question are not part of therecord herein, nor has any party filed a motion to reopen the instant recordto receive them. This issue can be resolved in compliance proceedings21The transcript refers to this individual as Milo Terrace The spelling usedin the text accords with the General Counsel's briefMoliteras told Jameson, ". . . you know how things are, Ican't work with you,. . . is there any way-well, why don'tyou go to the union hall, and see if you can get thingsstraightened out, and if you can, then I will meet you at thePleasant Valley Hospital." 22Jameson then went straight to the union hall and askedLauer if Jameson could speak to Russell. Lauer replied thatRussell was out of town. Jameson asked Lauer what he wastrying to do, that Jameson understood "there was an agree-ment made." Lauer replied, "I don't know anything aboutno agreements." Jameson said ' ... well, why can't iwork?" Lauer replied "... you can work, we are not stop-ping you from working." Jameson said, ". . . well, if you arenot stopping me from working, then I am a card holdingmember and I want to pay my dues." Lauer said, "I can'taccept your dues, and I cannot give you a card." Lauerexplained that the Union was "not issuing cards at this time,due to the unemployment "23 Jameson said, ". . . well, youjust told me that you weren't stopping me from working,and I can't work unless I have a card or a permit to work,and so I want to pay my dues, and I will pay for my card."Lauer said, "I cannot accept that, I can't take it," andrepeatedly said ". . . we are not stopping you from work-ing." Jameson then asked whether his probationary timecounted, and whether his name had ever been put on a listfor a card for membership in the Union. Lauer replied thatJameson had no "right" to ask that question, because he wasnot a card- holding member. Jameson asked Lauer what heconsidered a "probationary"; Lauer replied, ". . . anybodywith six months or less, that does not have a card." 4After hearing about the Allegheny Center Mall incident,Westinghouse representativeMierzwa telephoned Lauerand asked "what was going on about Jameson." Lauer re-plied that he did not know what Mierzwa was talking about.Mierzwa replied ". . . don't you know anything about[union attorney]Maurizi's agreement to accept Jamesonback to work?' Lauer said that he did not know about that.Mierzwa asked how he was supposed to put Jameson backto work if the people he had to work with would not workwith him. Lauer replied, ". . . that's your problem." Mierz-wa asked "... what kind of work is he going to do?" Lauerreplied, "... that is your problem . . . I have people hereif you need them . . . I'm not stopping you from employing22 Lauer testifiedthatMoliteras called him and said thatJamesonwas overon the job with him, to which Lauer allegedly replied, "he is employedby Westinghouse, so it is entirely up to you, what you do." Lauer furthertestifiedthat he did not tell Molrteras not to work with Jameson However,Lauer admitted that he did not tell Moliteras that therewas a new agreementin effect under which he could not be censured for working with a nonmem-ber like JamesonMolrteras did not testify On the basis of the witnesses'demeanor, I credit Jameson's testimony that he originated the call and talkedto Lauer before Moliteras took the phone, and discredit Lauer's testimonyotherwise Further, on the basis of Molrteras' conduct after hanging up thephone, Lauer's demeanor, and the considerations discussedinfrapart 11,1,2,Idiscredit Lauer's testimony about the content of his telephone conversationwith Moliteras23My findings in this sentence are based on the testimonyof union mem-ber Francis W Miller (who overheard this conversation), whom I credit tothis extent24With the exception indicated supra, fn 23, my findingsas to thisconver-sationare based on Jameson's credited testimony, not substantially contro-verted by Lauer. On the basis of the witnesses' demeanor, I do not creditMiller's testimony about this conversation to the extent that it isinconsistentwithJameson'stestimony 584DECISIONSOF NATIONALLABOR RELATIONS BOARDhim." Mierzwa said, ". . . well, what is he supposed to do,am I supposed to make him a truck driver, or janitor [?] ..he can't go back and do the function that he did, becausethe men won't work with him." Lauer replied that this wasMierzwa's "problem" and Mierzwa would have to talk toRussell about it.25H. Subsequent EventsAfter the Allegheny Center Mall incident, Westinghouseagain assigned Jameson to work in the warehouse. Thereaf-ter, Jameson tried to reach Russell by telephone, but wasrepeatedly advised that he was not there. On the one occa-sion when Jameson reached him, Russell said, "I have noth-ing to say to you," and hung up.On September 11, 1972, Westinghouse assigned Jamesonto a helper's job in Altoona, Pennsylvania, outside theUnion's territorial jurisdiction, where he was still workingat the time of the hearing on December 18, 1972.26BeforeJameson reported to that job, the mechanic who accompa-nied him tried without success to reach the Union by phone,and then sent a registered or certified letter to the Unionsaying who was working (including Jameson) and where thejob was. At the Altoona job, three members of RespondentUnion worked along with Jameson without apparent inci-dent.Since his discharge from militaryservice,Jameson hasnot been paying any "servicefees"to the Union. NeitherRussell nor Lauer ever told Westinghouse in terms that ithad to remove Jameson from the job. Jameson'sname wasnever on any of the Union's referrallists, and Westinghousenever specifically asked the Union to refer Jameson.1.Analysis and Conclusions1.Whether the Union unlawfully caused or attempted tocause Westinghouse not to hire Jamesona. IntroductionLaying to one side any rights conferred under the Mili-tary Selective Service Act of 1967 (50 U.S.C. Sec. 459(b)(c) )by virtue of Jameson's status as an honorably dischargedveteran, the 1972 bargaining agreement executed by theUnion permitted Jameson to obtain a job from Westing-house only if Jameson's name appeared on the referral listwhich the Union was contractually requiredtomaintain.All parties stipulated at the hearing that Jameson's namenever appeared on any such list. The Union's brief implicity(and correctly) assumes that a statutory violation by theUnion would be made out by a showing that Jameson hadrequested the Union to put his name on the referral list andthe Union had failed or refused to enter his name thereonbecause he was not a union member.27 However, the Union25My findings as to this incident are based on Mierzwa's undenied andcredited testimony. Lauer was not asked about this conversation26 Article XIII, paragraph 1, of the bargainingagreementappears to re-quireWestinghouse to pay Jameson for the time spenttravellingto and fromthislocation. The record fails to disclose whether itin fact did so27 See, e g.,United Association of Journeymen and Apprentices of the UnitedStates and Canada, Local 633 (Plumbing Contractors of Owensboro),178contends that the record fails to show any unfair laborpractice by it in connection with Jameson's efforts to behired, on the ground that Jameson allegedly never asked theUnion to put his name on the referral list. For reasons setforth below, I conclude that under the particular facts ofthis case, Jameson's rights against the Union at all materialtimes after July 8, 1972, were the same as they would havebeen if the Union, because of Jameson's nonmembership,had failed to honor an express request by him for the addi-tion of his name to the referral list. For reasons further setforth below, I conclude that Jameson made such a requestabout July 15, 1972, and that the Union failed and refusedto honor that request because he was not a member.28b.The absence of Jameson's name from the initial referrallistA Union which is a partyto an exclusive referral agree-ment violates Section 8(b)(1)(A) and (2) of the Act where itsbreach of its statutory duty of fair representation in theadministration of the referral system causes an employee tolose employment 29 Moreover, the duty of fair representa-tion has been held to extend to advising unit members ofrelevant portions of the collective-bargaining agreementwhich covers them. 0 While this latter requirement has beenarticulated primarily in cases involving an employee's rightto keep a job which he already has, the principle of thesedecisions is equally applicable to a case involving, as here,a unit employee's obligations under an exclusive referralcontract to register with the Union in order to get a job inthe first place. SeeInternational Association of Heat andFrost Insulators and AsbestosWorkers, Local No. 5 (Insula-tion Specialties Corp.),191NLRB 220, enfd. 464 F.2d 1394NLRB 398, 399, enfd 436 F 2d 1386 (C.A. 6, 1971);NL.R.B. v. Local269,International Brotherhood of Electrical Workers, AFL-CIO, and Mercer Coun-tyDivision,357 F.2d 51, 55 (C.A. 3, 1966).28 It should be noted that both conclusions are necessary to my remedialorder herein,which calls for backpay to Jameson on and after July 10, 1972.The first six employees hired byWestinghouse from the referral list wereselected afterJuly 10;but the record fails to show that they were selectedafter Jameson asked the Union to put his name on the referral list, andWestinghouse did not hire any more employees from the referral list untilAugust 8,the day after Jameson began to work for Westinghouse.Further,as shown below, the Union's unlawful conduct which began on July 8 in-volved a breach of its duty of fair representation,whereas its unlawful con-duct which began about July 15 involved a breach of its dutynot to causeor attempt to cause employees to lose employment because they are notunion members.Accordingly,my recommended cease-and-desist order andnotice encompass both kinds of unlawful conduct.29Local 1367, International Longshoremen's Association, AFL-CIO (Galves-tonMaritimeAssociation), 148 NLRB 897, enfd. 368 F.2d 1010 (C.A. 5, 1966),certden 389 U.S. 837;Cargo Handlers, Inc.,159 NLRB 321,HoustonMaritimeAssociation,Inc,168 NLRB 615, set aside on other grounds, 426F 2d 584 (C.A. 5, 1970)Inote that unlikeHouston Maritime,the instant case does not present thequestion of whether, as to an exclusive hiring provision,the duty of fairrepresentation extendsto persons who neverworked in the unit. As anemployee whoseinitial tourof duty with Westinghouse was interrupted bymilitary service from which he was honorably discharged,Jameson wasunquestionably an employee in the unit at all material times.Emil Denemark,Inc,121NLRB 1370, 1371-72. Indeed, it is arguable that his status as anhonorably discharged veteran entitled him to his statutory bargainingrepresentative's special concernFord Motor Company v. Huffman,345 U.S.330, 339-34370 See, e g.,Philadelphia Sheraton Corp,136 NLRB888, 896, enfd. 320 F 2d254 (C.A. 3, 1963);Miranda Fuel Co., Inc.,140 NLRB 181, 189-190, enforce-ment denied 326 F.2d 172 (C.A. 2. 1963); and cases citedinfrafns. 31-32. ELEVATOR CONSTRUCTORS, LOCAL NO. 6585(C.A. 9, 1972). Thus,in the case where this duty to informwas initially spelled out,the Courtof Appeals said,interalta:31The Union isthe agent for employees and as such "issubject to a duty to use reasonable efforts to give hisprincipal information which is relevant to his affairsentrusted to him and which,as the agent has notice, theprincipalwould desire to have...."Restatement(Second),Agency §381 (1958)... .*ssThus,according to Union counsel's statement at the hear-ing, printed copies of the new contract were not distributeduntil"well after" July 1972.No comparable hiring provi-sions had been included in the contract in effect while Jame-sonwas previously working forWestinghouse.32TheUnion's failure to discharge its duty as Jameson's statutoryrepresentative to explain the contractual hiring require-ments to him is not excusedby the factthat Jameson wasnot initially advised of such hiring requirementsby West-inghouse either,33 particularly because Westinghouse hiredhim almost as soon asit learned that he wanted a job."The bargaining representative,whoever it may be,is responsible to, and owes complete loyalty to, theinterests of all whom it represents."FordMotor Co. v.Huffman,345 U.S. 330,338... .Iconclude that Jameson's failure to obtain employmentfrom Westinghouse when it first hired employees off thereferral list was caused by the Union's failure to advise himof the exclusive referral provisions of the new contract,which failure constituted a breach of the Union's duty offair representation toward Jameson;and that,therefore, theUnion's conduct in this respect violated Section8(b)(1)(A)and (2)of the Act.Jameson's immediate acceptance ofWestinghouse's job offer,his prestrike and poststrike effortsto obtain a job,and his long period of unemployment (atleast in the industry)following his discharge from the armedservices leave no doubt that if he had known about theexclusive referral agreement as soon as the parties hadagreed on it, he would have immediately asked the Unionto put his name on that list. In fact,Union Business Manag-er Russell conceded that at all relevant times there was "nodoubt in[his]mind that the man wanted to go to work."Further,Westinghouse's August 4 action in hiring Jamesonalmost immediately after he asked it for a job, notwith-standing the exclusive referral clause,togetherwithWestinghouse'spreference for employees previously em-ployed by it,leads me to infer that if his name had appearedon the list,itwould have included him among the threehelpers whom it selected from the list in mid-July(Includingone who had never worked for Westinghouse before). Inany event, because the absence of Jameson's name from thereferral list was attributable to the Union's failure to tell himabout the exclusive hiring clause, the burden devolved uponthe Union to show(as it has not)thatWestinghouse wouldnot have hired him at that time.SeeN.L.R.B. v.StackpoleCarbon Co.,105 F.2d 167, 176 (C.A.3), cert.denied 308 U.S.605;Amsterdam Wrecking&Salvage Co.,Inc. v. Local 294,472 F.2d 153 (C.A. 2).Finally,the record compellingly shows that the Unionwas on notice of Jameson's July 1972 justifiable unaware-ness that he would have to put his name on the Union'sreferral list in order to obtain a job under the new contract.31International Union of Electrical,Radio and Machine Workers, AFL-CIO, Frigidaire Local 801 v N.L R B,307 F.2d 679,683-684(C.A.D C,1962) (per Burger, C J.), cert.denied371 U.S.936 (1962).See alsoPhiladel-phia Sheraton,supraat 896;Miranda,supraat 189-190Further, while it is true that the union Members were notinformed about the new contractual referral provisions untilthe second union meeting in September,34 this informationwas of much less importance to them than to nonmemberJameson, because the referral list used by the Union con-tained thenamesof practically all the unemployed mem-bers,35 and employed individuals were not eligible for thelist. Inany event, a breach of the Union's duty of fairrepresentation toward other employees in the unit couldhardly serve to excuse its breach with respect to Jameson.Inote, further, that the Union's reliance on Jameson'sfailure to request that his name be put on the referral listasks me to assume that such a request, if made, would havebeen honored. In view of the Union's July 15 failure tocomply with Jameson's express request that his name beadded to the list(infra,part II,1,l,c), the Union is in a poorposition to claim the benefit of such an assumption. Cf.N.L.R.B. v. Swinerton,202 F.2d 511, 514-516 (C.A. 9), cert.denied 346 U.S. 814.c.The absence of Jameson's name from the referral list onand afterJuly 15, 1972As foundsupra,about July 15, 1972, when Jameson askedLauer whether there was "any chance of putting [Jameson]on a list to go to work," Lauer first attempted to put Jame-32 Jamesonwas not actively working in the unitduring the Union's pre-1972 contractefforts toeffect a noncontractualexclusive hiring procedure.In view of Jameson's justifiableignoranceof the existenceof the exclusivereferral clauseand the Union's failure even to mentionit to him, I find itunnecessaryto considerthe extent, if any, to whichthe bargaining represen-tativemust take affirmativesteps to supplementa unit employee's incom-plete knowledge of exclusivehiring provisions. CfConductron Corp,183NLRB 419,InternationalAssociation of Bridge,Structuraland Reinforced IronWorkers Union, Local 378, AFL-CIO (Judson Steel Corporation),192 NLRB1069,BuildingConstruction,Highway Pavers, Sewer and Tunnel WorkersUnionLocal No 113 of theInternationalHod Carriers (James LuterbachConstruction Co, Inc),167 NLRB 39, 41,General Truck Drivers, Chauffeurs,Warehousemenand Helpers Local 270 (Bulk Transport, Inc),186 NLRB 299;DistrictLodge No99(General Electric Co),194 NLRB 93833Luterbach, supraat 4134 Thisfinding is based on unionmember Vith's testimony,from which Iinfer thatthe Union had not previously complied with its contractual dutyto postthe contractual"Employment Practice" provisionsI find it unneces-saryto considerwhetherthis omissionaffected the parties' rightto requireregistration on the referral list as a conditionof hire. Cf.Teamsters LocalUnionNo 676 (Tellepsen Petro-Chemical Company),172 NLRB948, In. 1,enfd. 419 F 2d 1274 (C A 3, 1963).35 Thatlist containedthe names of about 75 unemployedmembers. Russelltestifiedthat priorto the strike, "eighty-some" members were unemployed. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDson off by untruthfully asserting that there was no list.When Jameson persisted that he wanted his name on "thelist to go to work," Lauer replied, "I can't put you on thelist,because you are a probationary helper, and not a cardhelper." Finally Lauer's reply ("well") to Jameson's accu-rate statement that before entering the military service hehad worked as a helper (during which tour of duty, as foundsupra,Jameson had successfully completed his probation-ary period) made it wholly clear that Lauer's refusal to enterJameson's name on the list was based, and solely based, onJameson's nonmembership.This inference is substantiated by the Union's admittedpolicy of attempting to secure the employment of membersin preference to nonmembers; by the fact that the Unioninitially tendered as the contractual referral list a list con-taining only the names of members; by the fact that subse-quent referral lists have never included the names of anynonmembers; by the fact that Jameson was the only non-member who ever asked the Union to put his name on thelist;by Lauer's references, when Jameson inquired aboutwork immediately after leaving military service and againon July 15, to the fact that members were unemployed; byLauer's statements to Jameson when he was assigned to theAllegheny Community College and Marriott jobs that hecould not work because he had no card; by Lauer's Septem-ber 6 statement to Jameson that Union membership cardswere not being issued "due to the unemployment"; by thefact that the Union had previously censured members forworking with nonmembers; by Russell's admission to Mik-lavcic that the Union had been fending off Jameson's re-quest for a job by untruthfully telling him that no work wasavailable; and by the Union's subsequent efforts to stopJameson from working, on the ground that he had no unioncard or permit, after Jameson obtained a job directly fromWestinghouse. The Union's unlawful motivation for failingto comply with Jameson's request to be put on the referrallist is further shown by Russell's testimony that when Jame-son in effect asked on various occasions during and immedi-ately after the strike about his employment prospects,Russell tried to remind Jameson, by pointing out that manymembers were out of work, of the Union's policy tlrat anonmember works only after all members are put to work.While for demeanor reasons I credit Jameson's denial thathe had such conversations with Russell, Russell's testimonyishighly probative of the Union's desire, at all materialtimes, to subordinate nonmember Jameson's employmentopportunity to that of members.The Union does not appear to dispute that Jameson'sJuly 15 request to Lauer to be put on a "list to go to work"called for Lauer to add Jameson's name to the referral list,even though Jameson did not have any specific knowledgethat the contract required Westinghouse to hire from a re-ferral list maintained by the Union. Rather, the Union con-ten^i that Jameson's lack of knowledge in this respectrenders inherently incredible his testimony (denied byLauer, but which I have heretofore credited) that Jamesonasked that his name be put on "a list to go to work." Howev-er, Jameson credibly explained that he surmised that theUnion was maintaining some such list because he himselfhad initially obtained his job with Westinghouse throughthe Union. Nor were Jameson's NLRA job rights impairedby the fact that he was at the same time attempting to obtaina union membership card (which, as shown, would as apracticalmatter have considerably improved his employ-ment prospects). While the Act does not ordinarily affect aUnion's right to decide whom to admit to membership,36 anemployee's efforts to obtain union membership do not privi-lege the Union to cause discrimination against him becauseof his nonmembership. Cf.Radio Officers' Union v. N.L.R.B., 347 U.S. 17, 38, 51-52.For the foregoing reasons, I find that on and after July15, 1972, the Union failed and refused to add Jameson'sname to the referral lists because of his nonmembership,thereby attempting to cause Westinghouse to fail to hireJameson, in violation of Section 8(b)(2) and (1)(A) of theAct. However, there is no evidence that Westinghouse hiredany employees from the referral list between July 15 andAugust 7, 1972, when Westinghouse hired Jameson. Ac-cordingly, the record fails to show that by such conduct theUnion actually caused discrimination against Jameson.2.Whether the Union caused or attempted to causeWestinghouse to discriminate against Jameson after hir-ing himI further conclude that after Westinghouse hired Jame-son, the Union further violated Section 8(b)(2) and (])(A)by attempting to cause and causing Westinghouse to dis-criminate against Jameson, in violation of Section 8(a)(3),because he was not a union member and, owing to hisnonmembership, could not have been and was not hiredfrom the referral list.Thus, when discussing the incident where six union mem-bers walked off the Marriottjob because Jameson had beenassigned thereto, Lauer told Westinghouse representativeMierzwa that Westinghouse's supposed obligation to "rein-state" Jameson was "your problem," reproached Mierzwafor hiring Jameson directly, and urged Mierzwa to hire fromthe members-only referral list. In addition, Russell toldWestinghouse representative Miklavcic that Westinghousewould not have had "problems" such as the Marriott walk-out if Westinghouse had pursued the Union's policy offalsely telling Jameson that no work was available. Even iftheUnion had nothing to do with the Marriott walkout,such attempts to exploit it as a means of inducing Westing-house to get rid of Jameson constituted an unlawful attemptto cause Westinghouse to discriminate against him. Cf.N.L.R.B. v. Longhorn Transfer Service, Inc.,346 F.2d 1003,1005-06 (C.A. 5, 1965). Moreover, these union statementsapproach (if indeed they do not constitute) an admissionthat the Union had caused the Marriott stoppage and plan-ned to cause others if Westinghouse retained Jameson.This interpretation is substantiated by the accuracy of theUnion's forecast: when Westinghouse assigned Jameson totheAllegheny Center Mall job, after speaking to Lauer36 But seeMillwright Local Union No 1311 (American Riggers, Inc),193NLRB No 156, holding that a Union violated Section 8(b)(l)(A) by tellingan employee whose discharge it had procured for nonmembership that hecould not become a member unless he withdrew a charge he had filed withthe Board complaining of the Union's action in causing such discrimination ELEVATOR CONSTRUCTORS, LOCAL NO. 6587union member Moliteras refused towork withJamesonunless Jameson could get "straightened out" at the unionhall.When Westinghouse complainedto Lauer about thisincident,Lauer professed total ignorance of the circum-stances(although byhis own testimony he had discussed theincident withMoliteras before he refused towork withJameson),stated that finding a job for Jameson wasWestinghouse's "problem,"and reminded Westinghouse, "Ihave people here if you need them."Further,essentiallyparallel eventshad previouslytaken place at Jameson's firstjob assignmentatAllegheny CommunityCollege: uponlearning that Jameson was not a member and had no per-mit,member Blooming called the Union hall and then re-fused to work with Jameson because he had no card orpermit,"sorryabout that."Blooming's statements and conduct lead me to infer thatduring his telephone conversation,as to whose content thereisno direct record evidence, the Unionmade statementswhich under the circumstances(including the Union's pref-erential hiringpolicy andits never formally rescinded prac-tice of censuring members for working with nonmembers)at the veryleast encouraged Blooming to refuse to workwith Jameson because he was a nonmember without a per-mit. For like reasons, I draw a similar inference as to UnionRepresentativeLauer's conversation with Moliteras on theAllegheny CenterMall fob.While Lauer's version of thisconversation might, if credited,overcome such an inference,Idiscredit such testimony for the reasons set forthsupra,footnote 22, because Moliteras'refusal to work with Jame-son on this job was in furtherance of the Union's admittedhiring policy as implemented by Lauer himself,and becauseof Lauer's action,when Westinghouse complained aboutthe incident,in concealing his conversation with Moliteraswhile at the same time stressingtheUnion's desire thatWestinghouse hire fromthe Union'smembers-only register.Cf.Bon HenningsLogging Co. v. N. L. R.B.,308 F.2d 548, 554(C.A. 9, 1962).Moreover, in view of theUnion's statements to Westing-house in connection with the Marriott stoppage;Lauer's atbest ambivalent statements to Foreman Bonah about whatto do regarding Jameson's presence on the Marriott job;Russell's rather languid conduct(including the serving ofcoffee to the strikers)when he learned about their refusal towork with Jameson,who (predictably)left the jobsite whilethey were still at the hall;the participation of all six unionmen (four of whom did not even know Jameson) in thewalkout;and the Union's failure to advise these members(or, so far as the record shows,any others)that they nolonger risked union censure for working with a nonmember,I further conclude that the Union in answerable for thewalkout at theMarriott job.While memberVith may hon-estly have believed his testimony that "The men made uptheirminds themselves that they wanted to leave the job,"in the absence of more specific exploration of the factorswhich led to this decision I cannot concludethat theyreached this decision without regard to union influence. Cf.RadioOfficers,supra,347 U.S. at 51.In short,I conclude thatthe Unionis answerable for itsmembers'refusals to work with Jameson on these threeprojects because he was a nonmember without a permit.373.The Union's procedural defensesJameson's charge herein (filed on August 11, 1972) al-leged that the Union violated Section'8(b)(2) on or aboutAugust (sic) 14 and 15, 1972, by "caus[ing] or attempt[ing]to cause Westinghouse . . . to refuse to reemploy RichardA. Jameson in violation of Section 8(a)(3)." The amendedcomplaint alleged,inter alia,that the Union violated Section8(b)(2) and (1)(A) by refusing "At all times material herein"to place Jameson's name on the referral list (paragraph 7);by causing or attempting to cause Westinghouse to "termi-nate" Jameson, in or about August 1972 and atall timesthereafter, "because of Jameson's lack of membership inRespondent, and/or because his name had not been placedon the hiring hall list" (paragraphs 8 and 9); and, "By theacts described in paragraphs 7, 8 and 9," causing or attempt-ing to cause Westinghouse "to discriminate against its em-ployees [sic] in violation of Section 8(a)(3)." I findunmeritorious the Union's contention at the outset of thehearing, but not renewed in its brief, that the complaintinvalidly exceeded the scope of the charge to the extent thatit relied on the referral list.N.L.R.B. v. Fant Milling Co.,360U.S. 301, 306-309 (1959);N.L.R.B. v. Epstein, d/b/a/ TopMode Manufacturing Co.,203 F.2d 482, 485 (C.A. 3), cert.denied 347 U.S. 212;Bob's Casing Crews, Inc.,192 NLRB1, in. 5, enfd. 458 F.2d 1301, 1304-05 (C.A. 5, 1972). Indeed,the Union received the amended complaint within 6 monthsafter the commission of the unfair labor practices herein,stated at the outset of the hearing that it planned to defendagainst the entire complaint on the merits, and in fact didso without any claim that it needed more time to prepare itscase than the 13-day interval between its receipts of thecomplaint and the hearing date.The General Counsel's opening statement averred thatthe Union's alleged unfair labor practices directed againstJameson's registration and employment were motivated byhis nonmembership. At this point, the Union's counsel sub-stantially reiterated the Union's answer to the amendedcomplaint by asserting that Jameson never asked to have hisname "specifically put on this hiring hall list." Thereafter,but before the General Counsel had rested hiscase, I sug-gested on the record that, assuming Jameson never asked tobe put on the list this alleged omission might be immaterialbecause it is attributable to a union failure to advise him ofthe existence of a list from which employers were contractu-ally required to hire, which failure arguably constituted abreach of the Union's duty of fair representation. Althoughthe General Counsel thereafter took the hearing positionthat the discrimination against Jameson began as of the datethat he made the request to be put on the list, the GeneralCounsel's brief specifically urges the theory whichI suggest-37N L R B v Bulletin Company,443 F.2d 863, 865-867 (C A 3,), certdenied 404 U S 1018,Local Union No 272,InternationalAssociation ofBridge,Structuraland Ornamental Iron Workers (Prestress Erectors, Inc),172NLRB 207, enfd 427 F 2d 211, 213 (C.A 5, 1970),Local 545,InternationalUnion of Operating Engineers (Joseph Saraceno & Sons, Inc.),161 NLRB 1114,1119 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDed at the hearing and on which I rely hereinsuprapart, II,I,l,b.Moreover, the theory is also discussed in the Union'sbrief. Accordingly, I conclude that this theory was properlybefore me. 8CONCLUSIONS OF LAW1.Westinghouse is an employerengaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.The Union has violated Section 8(b)(2) and (])(A) ofthe Act about July 8, 1972, and various occasions thereafter,by causing and attempting to cause Westinghouse to dis-criminate against Jameson in violation of Section 8(a)(3).4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaning ofSection(2)(6) and (7) of the Act.THE REMEDYHaving found that the Union has engaged in certain un-fair labor practices, I shall recommend that it cease anddesist therefrom, and from like or related conduct.Becausethe testimony of the Union's own witnesses establishes thatwithin its territorial jurisdiction Respondent follows a poli-cy of attempting to secure employment with all employersfor its members in preference to all nonmembers, and be-cause the Union's administration of the exclusive hiringprovisions in the current contract was calculated to procuresuch a result as to all employer parties within the Union'sterritorial jurisdiction,my recommended order will forbidthe Union unlawfully to limit any employees' job opportu-nitieswith any employers within such jurisdiction and overwhom the Board would assert jurisdiction.I shall also recommend that the Union take certain af-firmative action designed to effectuate the policies of theAct. I shall recommend that the Union make Richard A.Jameson whole for any loss of pay he may have suffered onand after July 10, 1972, by reason of the Union's unfairlabor practices, by payment of him of a sum of money equalto that which he would normally have earned during suchperiods, less his net earnings during such periods, to becomputed in the manner described in F.W. Woolworth Co.,900 NLRB 289, andIsisPlumbing&Heating Co.,138NLRB 716. I shall also recommend that the Union postappropriate notices.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed: 3939 AssociatedHomeBuilders of the Greater East Bay, Inc, v. N L R B,352F.2d 745, 751-754 (C A 9, 1965)),Independent Metal Workers Union, LocalNo 1 (Hughes Tool Co.),147 NLRB 1573, 1576-77,SheetMetalWorkers'International Association,Local No 71 (H J Often Company,Inc.), 193NLRB 2339 In the eventno exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of the Board's Rules and Regulations, be adopted by theBoard and becomeORDERRespondent, International Union of Elevator Construc-tors Local No. 6, AFL-CIO, its officers,agents, and repre-sentatives,shall:1.Cease and desist from:(a)Causing or attempting to cause Westinghouse Elec-tricCorporation,ElevatorDivision (hereinafter called"Westinghouse"), or any other employer, within its territori-al jurisdiction and over whom the Board would assert juris-diction, to discriminate against Richard A. Jameson, or anyother employee, in violation of Section 8(a)(3) of the Na-tional Labor Relations Act, as amended, (1) on the basis ofsuch employee's nonmembership in Respondent; or (2) onthe basis of the absence from an exclusive referral list main-tained by Respondent of the name of such employee, wheresuch absence is attributable (a) to such employee's non-membership in Respondent, (b) to Respondent's failure toadvise such employee that under the applicable and lawfulprovisions of a collective-bargaining agreement, the pres-ence of his name on that list is a condition of hire, or (c) toany other breach by Respondent of its duty of fair represen-tation.(b) In any like or related manner causing or attemptingto cause Westinghouse, or any other employer, within itsterritorial jurisdiction and over whom the Board would as-sert jurisdiction, to discriminate against Jameson or anyother employee in violation of Section 8(a)(3) or to discrimi-nate against an employee with respect to whom membershipinRespondent has been denied or terminated on someground other than his failure to tender the periodic dues andthe initiation fees uniformly required as a condition of ac-quiring or retaining membership.(c) In any like or related manner restraining or coercingJameson, or any other employee,in the exerciseof the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which will effec-tuate the policies of the Act.(a)Notify Jameson and Westinghouse, in writing, that ithas no objection to Jameson's continued employment byWestinghouse.(b)Make Jameson whole for any losses he may havesuffered by reason of Respondent's action in causing andattempting to cause Westinghouse to discriminate againstJameson in violation of Section 8(a)(3), in themanner setforth in the section of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords necessary or useful in determining compliance withthe provisions of this Order, including but not limited toreferral lists, records of contributions made to employeewelfare, pension, and educational funds, and any other doc-uments or records or data showing requests by Westing-house or other employers for employees, job referrals ofemployees to Westinghouse or other employers, and thework assignments of such employees.(d) Post at its business office, union hall, or any otherplaces where it customarily posts notices to employees or itsmembers, copies of the attached notice marked "Appen-its findings, conclusions and order,and all objections thereto shall be deemedwaived for all purposes. ELEVATOR CONSTRUCTORS, LOCAL NO. 6dix." 40 Copies of said notice, on forms provided by theRegional Director for Region 6, after being duly signed byan authorized representative of Respondent, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members or40 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of theUnitedStates Courtof AppealsEnforcing an Order ofthe National Labor Relations Board."589employees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Furnish the Regional Director for Region 6 signedcopies of such notice for posting, if willing, by Westing-house and other employers within the Union's territorialjurisdiction who are parties to the Union's 1972-77 bargain-ing agreement and over whom the Board would assert juris-diction, in places where notices to employees or prospectiveemployees are customarily posted.(f)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.